Exhibit 10.1

 

EXECUTION COPY

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

SUPPLY AGREEMENT

 

by and between

 

BRISTOL-MYERS SQUIBB COMPANY

 

and

 

THE MEDICINES COMPANY

 

December 11, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

Section 1.01

Definitions

1

Section 1.02

Interpretation

5

 

 

 

ARTICLE 2

EFFECTIVE DATE

5

 

 

 

Section 2.01

Effective Date

5

 

 

 

ARTICLE 3

APPOINTMENT; LICENSE

5

 

 

 

Section 3.01

Appointment

5

Section 3.02

Grant of Limited License

6

 

 

 

ARTICLE 4

FORECASTS; ORDERS

6

 

 

 

Section 4.01

Forecasts

6

Section 4.02

Orders

6

Section 4.03

Acceptance of Purchase Order

7

Section 4.04

Delivery; Invoicing; Payment

7

Section 4.05

One-Time Purchase Order

8

 

 

 

ARTICLE 5

PRODUCTION OF PRODUCT

9

 

 

 

Section 5.01

Storage and Handling

9

Section 5.02

Production Standards

9

Section 5.03

Supply Obligation

9

Section 5.04

Status Meetings

9

Section 5.05

Product Improvements

9

Section 5.06

Process Improvements

9

Section 5.07

Change Implementation

10

Section 5.08

Non-Conforming Product

11

Section 5.09

Updates to Products Schedule

11

 

 

 

ARTICLE 6

ENVIRONMENTAL HEALTH AND SAFETY

12

 

 

 

Section 6.01

General

12

Section 6.02

Material Safety Data Sheet

12

Section 6.03

Notification

12

 

 

 

ARTICLE 7

QUALITY CONTROL

12

 

 

 

Section 7.01

Quality Agreement

12

 

 

 

ARTICLE 8

COMPLIANCE WITH LAW AND REGULATORY MATTERS

12

 

 

 

Section 8.01

Licenses and Permits

12

Section 8.02

Record Retention

12

Section 8.03

Regulatory Matters

13

Section 8.04

Technical Support

13

 

i

--------------------------------------------------------------------------------


 

Section 8.05

Product Specifications

14

Section 8.06

Product Samples

14

Section 8.07

Compliance with Law

14

 

 

 

ARTICLE 9

FINANCIAL MATTERS

14

 

 

 

Section 9.01

Purchase Price; Currency

14

Section 9.02

Taxes

14

 

 

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES; COVENANTS

15

 

 

 

Section 10.01

Mutual Representation and Warranties

15

Section 10.02

Representations, Warranties and Covenants of Supplier

15

Section 10.03

Representations, Warranties and Covenants of Supplier

16

Section 10.04

Disclaimers of Warranty

16

Section 10.05

Third Party Intellectual Property

16

 

 

 

ARTICLE 11

PRODUCT RECALLS; INDEMNIFICATION; INSURANCE

17

 

 

 

Section 11.01

Product Recalls

17

Section 11.02

Indemnification by Supplier

17

Section 11.03

Indemnification by Purchaser

17

Section 11.04

Limitations on Indemnification

18

Section 11.05

Indemnification Procedure

19

Section 11.06

Complete Indemnification

20

Section 11.07

Insurance

20

Section 11.08

Losses Net of Insurance

20

 

 

 

ARTICLE 12

CONFIDENTIALITY

20

 

 

 

Section 12.01

Confidential Information

20

Section 12.02

Remedies

20

 

 

 

ARTICLE 13

TERM; TERMINATION

21

 

 

 

Section 13.01

Term

21

Section 13.02

Termination for Breach

21

Section 13.03

Consequences of Termination

21

Section 13.04

Accrued Rights; Surviving Obligations

22

 

 

 

ARTICLE 14

FORCE MAJEURE

23

 

 

 

Section 14.01

Events of Force Majeure

23

 

 

 

ARTICLE 15

DISPUTE RESOLUTION

23

 

 

 

Section 15.01

Dispute Resolution

23

Section 15.02

No Limitation

24

 

 

 

ARTICLE 16

MISCELLANEOUS

24

 

 

 

Section 16.01

Further Actions

24

Section 16.02

Use of Name

24

Section 16.03

Books and Records

24

 

ii

--------------------------------------------------------------------------------


 

Section 16.04

Assignment

24

Section 16.05

Sub-contracting

24

Section 16.06

Specific Performance

24

Section 16.07

Binding Effect; No Third Party Beneficiaries

25

Section 16.08

Severability

25

Section 16.09

Expenses

25

Section 16.10

Entire Agreement; Amendments

25

Section 16.11

Notices

25

Section 16.12

Counterparts

26

Section 16.13

Governing Law; Jurisdiction; Waiver of Jury Trial

27

Section 16.14

Relationship of Parties

27

Section 16.15

Conflicts

28

 

Schedules

 

Schedule 1

-

Product Information

 

iii

--------------------------------------------------------------------------------


 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT (this “Agreement”), dated as of December 11, 2012, is made
by and between BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation
(“Supplier”), and THE MEDICINES COMPANY, a Delaware corporation (“Purchaser”). 
Certain capitalized terms used but not defined in this Agreement shall have the
meanings set forth in Article 1 of this Agreement, and all other capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Transaction Agreement.

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, Supplier and
Purchaser have entered into a Master Transaction Agreement, dated as of the date
hereof (the “Transaction Agreement”), pursuant to which, among other things,
(i) on the Effective Date, Purchaser will be granted exclusive rights to
promote, market and sell the Products in the Territory during the Collaboration
Term, and Supplier will transfer or cause to be transferred to Purchaser certain
assets relating to the promotion, marketing and sale of the Products in the
Territory during the Collaboration Term, (ii) on the Effective Date, Supplier
will grant to Purchaser an option to acquire certain rights and assets relating
to the Products in the Territory, and (iii) upon exercise of the Option,
Supplier will sell or cause to be sold to Purchaser the Acquired Assets, in each
case upon the terms and subject to the conditions set forth in the Transaction
Agreement;

 

WHEREAS, Purchaser desires to procure, and Supplier desires to supply or cause
one of its Affiliates to supply to Purchaser, the Products for sale by Purchaser
in the Territory during the Collaboration Term, upon the terms and subject to
the conditions set forth herein; and

 

WHEREAS, this Agreement is the “Supply Agreement” referred to in the Transaction
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
agreements and covenants contained herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

Section 1.01                             Definitions.  For purposes of this
Agreement, the following terms shall have the corresponding meanings set forth
below:

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person; and for the purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means a day other than Saturday or Sunday or a day on which banks
are required or authorized to close in the State of New York.

 

“cGMP” means current good manufacturing practice as defined in all applicable
Laws and guidelines, as may be amended from time to time.

 

“Change” means, with respect to a Product, any change that may impact the
quality and/or the registration or filing of such Product, or the raw materials
or production components for such Product, including but not limited to changes
in the Process, primary production components, analytical specifications or
methods, Product Specifications, Testing Specifications, Production Facility,
equipment, storage, raw materials or components.

 

“Claims” has the meaning set forth in Section 11.02.

 

“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, reasonable, diligent, good
faith efforts to accomplish such objective as such Party would use to accomplish
a similar objective for its own benefit for a product to which such Party
retains all rights, title, interest, revenue and profit, under similar
circumstances exercising reasonable business judgment.

 

“Confidential Information” has the meaning set forth in Section 12.01.

 

“Control” means, with respect to any intellectual property right and a Party,
the possession by such Party, whether by ownership, license or otherwise (other
than pursuant to a license granted under this Agreement), of the ability to
grant the right to access or use, or to grant a license or a sublicense under
such intellectual property right, without violating the terms of any agreement
or other arrangement with, or the rights of, any Third Party.

 

“Defaulting Party” has the meaning set forth in Section 13.02(a).

 

“Dollar” and “$” mean lawful money of the United States of America.

 

“EXW” means Ex Works as defined by the International Chamber of Commerce
(Incoterms 2010).

 

“Firm Order” has the meaning set forth in Section 4.01.

 

“Force Majeure” has the meaning set forth in Section 14.01.

 

“Forecast” has the meaning set forth in Section 4.01.

 

“Improvement” means any change, improvement, modification or development to
(i) any Product; (ii) any Product Specification; (iii) any Testing
Specification; and (iv) any Process.

 

“Indemnitee” has the meaning set forth in Section 11.05.

 

2

--------------------------------------------------------------------------------


 

“Indemnitor” has the meaning set forth in Section 11.05(a).

 

“Law” means all laws, statutes, rules, regulations, ordinances and other
pronouncements or orders having the effect of law of any Governmental or
Regulatory Authority.

 

“LIBOR” means the one-month London Interbank Offered Rate as published in the
Wall Street Journal.

 

“Losses” has the meaning set forth in Section 11.02.

 

“Material Safety Data Sheet” means, with respect to a Product, the material
safety data sheet provided by Purchaser describing, among other things, the
properties and actual and potential hazards of such Product and used to comply
with applicable Law.

 

“Non-Conforming Product” has the meaning set forth in Section 5.08(a).

 

“Non-Defaulting Party” has the meaning set forth in Section 13.02(a).

 

“Obsolescence Claim” means a claim received by Purchaser from Purchaser’s or its
Affiliate’s Third Party customer that a Qualifying Product is being returned in
the ordinary course of business solely on the basis of it being a short dated or
expired Product in accordance with Purchaser’s or its Affiliate’s standard
return policies and with the commercial terms with such Third Party customer.

 

“Party” means any of Purchaser or Supplier, and, when used in the plural, means
both of Purchaser and Supplier.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, Governmental
or Regulatory Authority, or any other form of legal entity not specifically
listed herein.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Process” means, for each Product covered by this Agreement, the process for
manufacturing, testing, packaging and labeling of such Product as is in effect
on the date hereof as documented in the applicable Regulatory Approvals, as such
process may be changed by Supplier or Purchaser during the Term but only in
accordance with the terms hereof.

 

“Products” means the products listed by Product SAP Code set forth on Schedule 1
to be supplied by Supplier hereunder, which Schedule may be amended or modified
pursuant to the terms and conditions herein.

 

“Product Intellectual Property” means any and all intellectual property,
including patents, patent applications, know-how, trademarks, trade names, trade
dress, and copyrights (i) owned by Purchaser, or (ii) licensed to Purchaser by a
Third Party in connection with the production of the Products, including in each
case all improvements, modifications or

 

3

--------------------------------------------------------------------------------


 

developments thereon which are made by Purchaser or such Third Party, and/or any
of their respective Affiliates, agents, contractors and licensees, during the
Term, to the extent such intellectual property is Controlled by Purchaser.

 

“Product Specifications” means, for each Product, the master batch record, all
formulas, standards, requirements, quality assurance standards, applicable
analytical test methodologies, processes and specifications for the production,
packaging, labeling, storage, shipping and handling of such Product, as such
Product Specifications are in effect on the date hereof as documented in the
applicable Regulatory Approvals, and as such Product Specifications may be
changed by Purchaser or Supplier during the Term but only in accordance with the
terms hereof.

 

“Production Facility” means, with respect to each Product, Supplier’s facility
and the facilities of its sub-contractors and its and their respective suppliers
of such Product.

 

“Production Standards” has the meaning set forth in Section 5.02.

 

“Purchase Order” has the meaning set forth in Section 4.02(a).

 

“Purchase Price” means, for each Product, the purchase price per unit of
Product, in Dollars, as set forth on Schedule 1.

 

“Qualified Cost” means (i) the amount that is actually refunded or credited to
the Purchaser’s or its Affiliate’s Third Party customer under Purchaser’s or its
Affiliate’s standard product return policies and with the commercial terms with
such Third Party customer for the applicable Qualified Product, which amount
shall be net of all discounts, rebates and other adjustments issued by Purchaser
or its Affiliate or cash advances or other incentives offered by such Third
Party customer, plus (ii) Purchaser’s or its Affiliate’s actual direct and
out-of-pocket costs of facilitating the return and destruction of the applicable
Qualified Products.

 

“Qualifying Product” means a Product, which when delivered under this Agreement,
had a shelf life of less than [**] percent ([**]%) of the applicable shelf life
identified in its applicable Regulatory Approval.

 

“Supplier” has the meaning set forth in the Preamble.

 

“Term” has the meaning set forth in Section 13.01.

 

“Termination Date” has the meaning set forth in Section 13.03(a).

 

“Testing Specifications” means, for each Product, the testing procedures and
specifications with respect to the production of such Product covered by this
Agreement as such Testing Specifications are in effect on the date hereof as
documented in the applicable Regulatory Approvals, and as such Testing
Specifications may be changed by Supplier or Purchaser during the Term but only
in accordance with the terms hereof.

 

“Transaction Agreement” has the meaning set forth in the Preamble.

 

4

--------------------------------------------------------------------------------


 

“Transferred Inventory” shall have the meaning given to it in the Transaction
Agreement.

 

Section 1.02                             Interpretation.  The definitions of the
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
therein); (ii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (iii) the word “extent” in the
phrase “to the extent” means the degree to which a subject or other thing
extends and such phrase does not mean simply “if”; (iv) the word “or” has the
inclusive meaning (i.e., “and/or”); (v) all references herein to Articles,
Sections or Schedules shall be construed to refer to Articles, Sections and
Schedules of this Agreement; and (vi) the headings contained in this Agreement
or any Schedule and in the table of contents to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  All Schedules attached hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in the Schedules attached hereto but not
otherwise defined therein, shall have the meaning as defined in this Agreement. 
In the event of an ambiguity or a question of intent or interpretation, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any provisions of this Agreement.

 

ARTICLE 2

 

EFFECTIVE DATE

 

Section 2.01                             Effective Date.  This Agreement shall
have no force or effect unless and until the Effective Date occurs.  If the
Transaction Agreement is terminated prior to the occurrence of the Effective
Date, then this Agreement shall automatically terminate.

 

ARTICLE 3

 

APPOINTMENT; LICENSE

 

Section 3.01                             Appointment.  Pursuant to the terms of
this Agreement, as of the Effective Date, Purchaser hereby appoints Supplier as
its exclusive (subject to Section 13.03(a)) supplier of the Products during the
Term and Supplier hereby accepts such appointment.  For the avoidance of doubt,
the aforementioned exclusive appointment during the Term shall not restrict
either Party from producing, or having produced, any product (other than the
Products), or from supplying such other products to itself, any Affiliate of
itself or any Third Party for use, resale or any other purpose.

 

5

--------------------------------------------------------------------------------


 

Section 3.02                             Grant of Limited License.  Subject to
the terms and conditions of this Agreement, Purchaser hereby grants Supplier a
non-exclusive, sublicensable (as set forth below), royalty-free limited license
to use the Product Intellectual Property, for the sole purpose of producing the
Products, or having the Products produced by Supplier’s Affiliate or a Third
Party, for sale to Purchaser pursuant to the terms and conditions of this
Agreement.  Subject to Section 3.03, Supplier shall have the right to
sub-license the foregoing right and license to the Product Intellectual Property
to any of its sub-contractors (whether Affiliates or Third Parties) solely for
the purpose of producing the Products for sale to Purchaser under this
Agreement.  Supplier shall not use the Product Intellectual Property to develop
or produce any other product or engage in any other activity except as
specifically permitted under this Agreement or the Transaction Agreement. 
Supplier hereby acknowledges and agrees that this Agreement does not, and shall
not be deemed to, transfer to Supplier any proprietary interest in, to or under
the Product Intellectual Property.  For purposes of clarity, Supplier’s rights,
title and interests under, to and in all intellectual property relating to the
Products other than the Product Intellectual Property shall remain unaffected by
this Agreement.

 

ARTICLE 4

 

FORECASTS; ORDERS

 

Section 4.01                             Forecasts.  On or before the fifth
(5th) Business Day of each calendar quarter during the Term, Purchaser shall
submit to Supplier a good faith, estimated rolling forecast of the quantity of
Products Purchaser expects to order during such month and each of the succeeding
eighteen (18) calendar months (each such forecast, a “Forecast”).  Each Forecast
shall be non-binding, with the exception of the portion of such Forecast
covering the first [**] calendar months reflected therein, which shall be
considered a firm order for the Products (a “Firm Order”).  Supplier shall
notify Purchaser in writing as soon as reasonably practicable if at any time
Supplier has reason to believe that it will not be able to fill a Firm Order
pursuant to the terms and conditions of this Agreement.

 

Section 4.02                             Orders.

 

(a)                                 On or before the fifth (5th) Business Day of
each calendar month during the Term, Purchaser or its designees shall submit to
Supplier a purchase order for that portion of the Firm Order that corresponds to
the current calendar month (a “Purchase Order”).  The requested delivery date
for Products covered by each such Purchase Order shall be at least [**] days
after the date of such Purchase Order.

 

(b)                                 All Purchase Orders shall specify the
quantity and type of Products ordered, the destination to which such Products
are to be delivered and the time and manner of delivery (including the carrier
to be used).  The quantity of Products to be ordered at any one time by
Purchaser shall be at least the minimum order quantity on a per SAP Code basis
as set forth on Schedule 1.

 

(c)                                  In the event that the quantity of Products
ordered by Purchaser in a Purchase Order submitted pursuant to
Section 4.02(a) in any one calendar month is more than the quantity of Products
reflected in the Firm Order for the Products in that month, Supplier shall

 

6

--------------------------------------------------------------------------------


 

deliver the quantity of Products reflected in the Firm Order for the Products in
that month and shall use Commercially Reasonable Efforts, but shall not be
obligated, to deliver, on the requested delivery date, the additional quantity
of Products ordered by Purchaser pursuant to such Purchase Order.

 

Section 4.03                             Acceptance of Purchase Order.  Supplier
shall indicate its acceptance of Purchaser’s Purchase Orders for Products by
acknowledging acceptance of each Purchase Order in writing within five
(5) Business Days of receipt; each such acceptance shall include the anticipated
ship date of the Products ordered, which ship date shall be consistent with the
requested delivery date in the applicable Purchase Order.  Supplier may only
reject any Purchase Order on the basis that such Purchase Order sets forth a
delivery schedule that is inconsistent with Section 4.02 and if not so rejected,
it shall be deemed accepted.

 

Section 4.04                             Delivery; Invoicing; Payment.

 

(a)                                 Each of the Products shall be packaged and
labeled using the packaging and labeling for such Product in effect as of the
Effective Date, except for such changes to such packaging and labeling as may be
required by applicable Law and made in accordance with Section 5.07(c) or as
otherwise mutually agreed by the Parties.  Each of the Products shall be
accompanied by the appropriate documentation as defined in the Quality
Agreement.  Without limiting the foregoing, Supplier shall at the time of
shipment provide to Purchaser a certificate of analysis and any other
documentation Purchaser requires to fulfill regulatory requirements.  Supplier
shall deliver each shipment of Products, EXW to Purchaser or Purchaser’s
designee at the applicable Production Facility or a distribution center
designated by Supplier for the Product in the United States, packaged and
labeled as provided herein.  The title to each Product, risk of loss, delay or
damage in transit shall be with Purchaser or Purchaser’s designee from and after
collection by Purchaser or Purchaser’s designee at the applicable Production
Facility or designated distribution center. All Purchase Orders will be deemed
to have been completed when the delivered quantity is within plus [**] percent
(+[**]%) or minus [**] percent (-[**]%) of the original ordered and confirmed
quantity but Purchase Price shall be based on actual quantity delivered.

 

(b)                                 Subject to Section 4.04(d), Supplier shall
invoice Purchaser at the time of delivery of the shipment EXW to Purchaser or
Purchaser’s designee at the applicable Production Facility or distribution
center designated by Supplier in the United States for the relevant Purchase
Price for each Product delivered in accordance with Section 4.04(a).  Each such
invoice shall include the invoice number, unit price, and total price of the
Products contained in the shipment in question.  Any preprinted terms contained
in any invoice that modifies, is in addition to or are inconsistent with any of
the terms of this Agreement shall be null and void and have no force or effect
unless otherwise expressly agreed upon by Purchaser in writing.

 

(c)                                  Payments shall be made by Purchaser within
thirty (30) days after the date of invoice or the date of receipt of shipment,
whichever occurs later.  All invoices and payments required to be paid hereunder
shall be in Dollars and all such payments shall be made electronically in
immediately available funds to an account designated by Supplier, unless the
Parties agree to settle such payments through other means.  Late payments shall
bear interest at the annual rate equal to LIBOR, plus [**] percent ([**]%).  The
payment of such interest shall not

 

7

--------------------------------------------------------------------------------


 

limit Supplier from exercising any other right it may have as a consequence of
the lateness of any payment.  Notwithstanding the foregoing, Purchaser may
dispute any invoice (or portion thereof) in good faith by providing a written
notice thereof to Supplier, in which case no interest shall accrue on such
disputed amount, and the payment obligations under this Section 4.04(c) shall
not arise, until such dispute is resolved in Supplier’s favor.

 

(d)                                 Purchaser or its designee shall have the
right to confirm the quantity of the Products contained in any shipment.  In the
event the quantity of the Products shipped is greater or less than the quantity
reflected in Supplier’s invoice for such shipment, then within fifteen (15) days
after Purchaser’s or its designee’s receipt of such shipment, Purchaser shall
have the right to notify Supplier concerning such overage or shortage.  Unless
Supplier disputes such notice or as provided below, the amount of such invoice
automatically shall be increased or reduced, as the case may be, to reflect the
actual quantity of the Products contained in such shipment.  Failure to notify
Supplier of any overage or shortage within fifteen (15) days after Purchaser’s
or its designee’s receipt of such shipment shall be deemed as Purchaser’s
confirmation that the quantity of the Products contained in such shipment is
accurately reflected by Supplier’s invoice for such shipment.  Upon the request
of Purchaser, any such overage may be destroyed pursuant to Supplier’s
destruction policies and procedures or offset by reducing a subsequent delivery
by an amount equal to such overage.  In the event of any shortage, Supplier
shall use its Commercially Reasonable Efforts, at Purchaser’s request, to
promptly supply to Purchaser the remaining quantity of the Products.  In the
event that Purchaser has already overpaid such invoice, the net amount of any
overpayment, taking into account any overage used or sold by Purchaser, shall be
reimbursed or credited to Purchaser at Purchaser’s election.

 

Section 4.05                             One-Time Purchase Order.  In addition
to the other Purchase Orders issued by Purchaser and notwithstanding anything to
the contrary herein, Purchaser may issue a one-time Purchase Order within thirty
(30) days after the Effective Date, which may specify multiple delivery
locations in such Purchase Order; provided, however, that if the quantity of any
Product specified therein is greater than the quantity of such Product available
in Supplier’s or its Affiliates’ then-current inventory, Supplier shall notify
Purchaser thereof and shall, with respect to such Purchase Order only, reduce
the quantity of such Products delivered to such amounts in inventory. Supplier
shall within ten (10) Business Days after the issuance of such Purchaser Order
confirm the Product quantities, delivery dates and delivery locations. If a
delivery location specified in such Purchase Order is Supplier’s distribution
center or otherwise indicates that some or all of the Products are to be
retained by Supplier for performance under the Transition Services Agreement,
title to the relevant quantity of Products shall transfer to Purchaser on
issuance of the Purchase Order, and Supplier shall retain such purchased
Products at its designated distribution center or other relevant Production
Facility to process orders and distribute such Product in accordance with the
Transition Services Agreement; provided, however, that any quantity of such
Product remaining after such order processing and distribution services are
completed or terminated in accordance with the terms of the Transition Services
Agreement shall be available for collection by Purchaser or Purchaser’s designee
at the applicable Production Facility or designated distribution center.  The
Products supplied pursuant to such Purchase Order are otherwise subject to the
terms and conditions of this Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 5

 

PRODUCTION OF PRODUCT

 

Section 5.01                             Storage and Handling.

 

(a)                                 Supplier shall, and shall use its
Commercially Reasonable Efforts to cause its applicable sub-contractor to, store
and handle the raw materials and production components under appropriate
conditions and temperature, humidity, light and cleanliness to avoid any
material adverse effect on the identity, strength, quality and purity of such
materials and components.

 

(b)                                 Supplier shall, and shall use its
Commercially Reasonable Efforts to cause its applicable sub-contractor to, store
and handle the Products in accordance with the Product Specifications and under
appropriate conditions and temperature, humidity, light and cleanliness to avoid
any material adverse effect on the identity, strength, quality and purity of the
Products.

 

Section 5.02                             Production Standards.  Supplier shall,
and shall cause its applicable sub-contractor to, produce, package, label,
store, ship and handle the Products in conformity with the Process, cGMP, all
applicable Laws, all terms and conditions contained in this Agreement, the
applicable Purchase Order (to the extent such terms and conditions are not
inconsistent with this Agreement), the Product Specifications, and the Testing
Specifications, subject to any Changes or Improvements pursuant to Section 5.05,
Section 5.06 or Section 5.07 (all of the foregoing, as may be in effect from
time to time, collectively, the “Production Standards”).

 

Section 5.03                             Supply Obligation.  Subject to Sections
4.02(c), Supplier shall use Commercially Reasonable Efforts to supply the
quantities of the Products that Purchaser has ordered pursuant to a duly
submitted Purchase Order by the requested delivery date.  All such Products
shall have a remaining shelf-life of at least [**] percent ([**]%) of the
shelf-life as set forth in the Regulatory Approvals when delivered to Purchaser;
provided, that (a) Supplier may deliver Products to Purchaser with less than the
foregoing minimum shelf-life if agreed to by the Parties in writing, and
(b) Purchaser shall have the remedies set forth in Section 11.02(b).

 

Section 5.04                             Status Meetings.  Twice each calendar
year (or on an as-needed basis or as otherwise reasonably requested by
Purchaser) during the Term, the Parties shall meet, at such times and in such
places as the Parties shall deem appropriate, to discuss technical developments
and potential improvements with respect to the Process, Supplier’s inventories
of the raw materials, production components, work-in-progress and the Products.

 

Section 5.05                             Product Improvements.  Any Improvement
to the Products shall be subject to the terms and conditions of the Transaction
Agreement and the agreed-upon change control requirements set forth in the
Quality Agreement.  The costs and expenses associated with the agreed-upon
Improvements shall be paid by Purchaser to the extent provided in Section 5.06.

 

Section 5.06                             Process Improvements.  No Improvement
to the Process for any Product shall be made without the prior approval of
Supplier, which approval may be granted or denied in Supplier’s reasonable
discretion (subject to Section 5.07(a)), and the prior written approval of
Purchaser, which approval may be granted or denied in Purchaser’s sole
discretion.  Any such

 

9

--------------------------------------------------------------------------------


 

Improvement shall be subject to the terms and conditions of the Transaction
Agreement and the agreed-upon change control requirements set forth in the
Quality Agreement.  The costs and expenses associated with the agreed upon
Improvements shall be paid by Purchaser and the Parties shall negotiate in good
faith and agree upon such costs and expenses; provided, further, however, that
the implementation of any such Improvement shall not be delayed during such
negotiation; provided, however, that if such Improvements are requested by
Supplier, then such costs and expenses associated with the agreed-upon
Improvements shall be paid by Supplier.

 

Section 5.07                             Change Implementation.

 

(a)                                 Upon the request of Purchaser, Supplier
shall, and shall use its Commercially Reasonable Efforts to cause its applicable
sub-contractor to, make any Changes in the Process, Product Specifications or
Testing Specifications that are required or requested by any applicable
Governmental or Regulatory Authority or to the extent reasonably necessary to
address patient safety concerns, provided that, if any such Changes arising in
connection with patient safety concerns would impact any Product Registration,
such Changes shall require BMS’ prior consent.  Supplier shall use its
Commercially Reasonable Efforts to, or, as applicable, use its Commercially
Reasonable Efforts to cause its applicable sub-contractor to, effect such
Changes no later than ninety (90) days after Purchaser’s request therefor. 
Notwithstanding the foregoing, any such Change shall be subject to the terms and
conditions of the Transaction Agreement and the agreed-upon change control
requirements set forth in the Quality Agreement.  If Supplier reasonably
demonstrates that any such Change will result in an increase in production costs
to Supplier, the Parties shall negotiate in good faith and agree upon a
corresponding adjustment to the relevant Purchase Price payable to Supplier;
provided, further, however, that the implementation of any such Change shall not
be delayed during such negotiation.  The Parties shall undertake commercially
reasonable efforts to complete negotiations of the relevant Purchase Price
within thirty (30) days from the commencement of the negotiations of the
relevant Purchase Price.

 

(b)                                 Subject to Section 8.05, except for Changes
requested by Purchaser pursuant to Section 5.07(a), any Changes to the Process,
Product Specifications and/or Testing Specifications shall be by mutual
agreement of the Parties, with Supplier’s consent not to be unreasonably
withheld, and, if applicable, Supplier’s applicable sub-contractor and Supplier
shall cause such sub-contractor to promptly approve such Change.  Any such
Changes to Process, Product Specifications and/or Testing Specifications shall
be implemented on terms and conditions to be agreed between the Parties upon in
good faith, which may include but are not limited to, reasonable adjustments to
the relevant Purchase Price payable to Supplier for the Products hereunder.  If
applicable, the Parties shall undertake commercially reasonable efforts to
complete negotiations of the relevant Purchase Price within thirty (30) days
from the commencement of the negotiations of the relevant Purchase Price. 
Supplier shall use its Commercially Reasonable Efforts to, or, as applicable,
use its Commercially Reasonable Efforts to cause its applicable sub-contractor
to, effect such Changes no later than ninety (90) days after Purchaser’s request
therefor.  Notwithstanding the foregoing, any such Change shall be subject to
the terms and conditions of the Transaction Agreement and the agreed-upon change
control requirements set forth in the Quality Agreement.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Upon the request of Purchaser and subject
to Supplier’s prior written approval (not to be unreasonably withheld), Supplier
shall, or shall cause its applicable sub-contractor to, make any changes in the
packaging materials requested by Purchaser in order to comply with applicable
Law, the reasonable costs and expenses of which, including, as applicable, any
reasonable costs and expenses relating to re-packaging, obsolescence costs, and
any reasonable destruction and disposal costs and expenses incurred by Supplier,
shall be borne by Purchaser.

 

Section 5.08                             Non-Conforming Product.

 

(a)                                 Any Product that does not conform in any
material respect with the applicable Production Standards shall be deemed to be
a non-conforming product (“Non-Conforming Product”).  Purchaser or its designee
shall notify Supplier in writing of defects no later than the later of expiry of
the shelf-life of the relevant Product after receipt of the relevant Product,
and provide reasonable evidence of such defect (including a sample of the
Non-Conforming Products); provided, however, that Purchaser shall (i) notify
Supplier of any apparent Product defect promptly upon discovery of such defect,
and (ii) notify Supplier of any Product defect which would have been reasonably
detectable upon inspection within thirty (30) days after receipt of such
Product.

 

(b)                                 Supplier shall have the right to examine and
test any Product that Purchaser claims to be a Non-Conforming Product. 
Notwithstanding Article 15, in the event the Parties cannot agree as to whether
or not a shipped Product is a Non-Conforming Product, within ten (10) Business
Days after the dispute becomes apparent, the Parties shall mutually designate an
independent testing laboratory to determine whether the relevant Product is a
Non-Conforming Product, the findings of which shall be binding on the Parties,
absent manifest error.  The independent testing laboratory shall be instructed
to complete its analysis within ten (10) Business Days of its appointment by the
Parties.  All costs and expenses of such laboratory testing shall be borne by
the Party whose position is determined to have been in error, or if the
laboratory cannot place the fault noticed and complained about, then all costs
and expenses of such laboratory testing shall be borne by the Parties equally.

 

(c)                                  Subject to Section 11.04(a), in the event
that Purchaser claims any Product is a Non-Conforming Product, Supplier shall
use its Commercially Reasonable Efforts to replace, as soon as reasonably
practicable, such Product with Product conforming in all material respects with
the Production Standards at no additional cost to Purchaser.  In the event that
any Product is ultimately agreed or found to be a Non-Conforming Product
pursuant to this Section 5.08, Purchaser shall not be obligated to pay for such
Non-Conforming Product and Supplier shall, within thirty (30) days after such
agreement or finding, refund any amounts paid by Purchaser for such
Non-Conforming Product.  In the event that any Product is ultimately agreed or
found not to be Non-Conforming Product and if Supplier has replaced such
Product, then Purchaser shall be obligated to pay the Purchase Price for both
the original quantity of Product and any additional quantity provided by
Supplier to replace the original quantity.

 

Section 5.09                             Updates to Products Schedule.  At any
time and from time to time, Schedule 1 shall be updated to reflect increases in
the Purchase Price of any Product, if any, pursuant to Section 5.07.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 6

 

ENVIRONMENTAL HEALTH AND SAFETY

 

Section 6.01                             General.  Supplier shall, and shall use
its Commercially Reasonable Efforts to cause its sub-contractors to, comply in
all material respects with all applicable Laws, guidelines and regulations with
respect to environment, health, safety and hazardous transportation.

 

Section 6.02                             Material Safety Data Sheet.   Before
Supplier produces, or has produced, any new Product for Purchaser (where “new
Product” means a Product which is registered in a country(ies) where such
Product had not been previously registered), Purchaser shall provide Supplier in
written form (i) all information then-currently known by Purchaser regarding
handling precautions, toxicity and hazards associated with such Products and
(ii) the appropriate Material Safety Data Sheet for such Product to the extent
available to Purchaser and not otherwise available to Supplier.

 

Section 6.03                             Notification.  Subject to applicable
Law, Supplier agrees that it will notify Purchaser as soon as reasonably
practicable of any incidents pertaining to the production of the Products that
would require notification to any Governmental or Regulatory Authority,
including as the result of fire, explosion, environmental event, serious injury
or physical damage.  Supplier shall have agreements with each of its
sub-contractors sufficient for Supplier to comply with its warranties in
Section 10.02.

 

ARTICLE 7

 

QUALITY CONTROL

 

Section 7.01                             Quality Agreement.  Within forty-five
(45) days following the Effective Date, the Parties shall enter into the Quality
Agreement in accordance with Section 4.3 of the Transaction Agreement, pursuant
to which, among other things, Supplier will conduct all quality control and
release testing for the Products unless otherwise agreed by the Parties in
writing.  Such Quality Agreement shall be consistent with all Laws applicable to
the production of the Products.  Supplier shall have in place quality agreements
with its sub-contractors sufficient for Supplier to fulfill its obligations
under the Quality Agreement and shall provide copies thereof to Purchaser upon
its reasonable request.

 

ARTICLE 8

 

COMPLIANCE WITH LAW AND REGULATORY MATTERS

 

Section 8.01                             Licenses and Permits.  Supplier shall
be responsible for obtaining and maintaining, and shall ensure that its
sub-contractors have promptly obtained and maintained, during the Term, all
regulatory approvals (federal, provincial and municipal) necessary to import raw
materials and production components and to produce and supply the Products.

 

Section 8.02                             Record Retention.  Any books and
records relating to the receipt, production, storage, handling or testing of the
Products, including raw materials and production

 

12

--------------------------------------------------------------------------------


 

components, shall be maintained under this Agreement by each Party or its
Affiliates, sub-contractors or sublicensees in accordance with all applicable
Laws; provided, however, that, during the Term, Supplier shall, and shall use
its Commercially Reasonable Efforts to cause its sub-contractors, as applicable,
to, retain all records of the Product Specifications and Testing Standards at
the applicable Production Facility, and Supplier shall, and shall use its
Commercially Reasonable Efforts to cause its applicable sub-contractor to, allow
Purchaser or its designee reasonable access to such records during normal
business hours and subject to two (2) weeks prior written notice (or less, if
required for Purchaser to comply with applicable Law), and Purchaser may inspect
such records for any purpose related to this Agreement.  Supplier shall, and
shall use its Commercially Reasonable Efforts to cause its applicable
sub-contractors to, transfer to Purchaser, at Purchaser’s request, copies or
originals of the books and records described in this Section 8.02 to the extent
necessarily for Purchaser to comply with applicable Law.

 

Section 8.03                             Regulatory Matters.  At all times
during the Term, Supplier shall, and shall use its Commercially Reasonable
Efforts to cause its applicable sub-contractors to, maintain the applicable
Production Facility, equipment and processes (including the Process) used in
producing the Products and in performing Supplier’s other obligations under this
Agreement in compliance in all material respects with (i) all applicable Laws
with respect to employment and labor requirements, and electrical, fire and
safety at work codes and regulations, and (ii) all other applicable Laws
(including cGMP requirements and guidelines issued by any applicable
Governmental or Regulatory Authority).  Supplier shall make available for
inspection periodically, upon the reasonable request of Purchaser, all
documentation relating to such compliance.

 

Section 8.04                             Technical Support.

 

(a)                                 Upon the request of Purchaser following the
notification to Supplier that Purchaser has received a complaint or inquiry
regarding the safety, efficacy or quality of a Product, Supplier shall, and
shall cause its applicable sub-contractors to, supply Purchaser with a chemical
analysis of a number of retained samples, maintained in accordance with the
Quality Agreement, of the batch(es) of the Product in question.  The Parties
shall consult with each other and with any applicable sub-contractor of Supplier
and shall all mutually agree in good faith on the associated activities and
costs, if applicable, to address such complaint or inquiry and Supplier shall
use its Commercially Reasonable Efforts to cause such sub-contractor to
participate in such discussions in good faith; provided, however, that, to the
extent that a problem with the Product is caused by Supplier or any of its
sub-contractors, the costs to address such complaint or inquiry shall be borne
by Supplier.

 

(b)                                 Upon notification to Supplier that Purchaser
has received a complaint or inquiry regarding, or discovery by Purchaser of, any
issues relating to the safety, efficacy or quality of a Product, Supplier shall,
within a reasonable period, provide such technical support as reasonably
requested by Purchaser, which may include technical advice and chemical analysis
of retained samples of the Product, maintained in accordance with the Quality
Agreement.

 

(c)                                  Each Party shall promptly notify the other
Party in writing of being notified of any of the following:  (i) any inspection
of any Production Facility by the FDA, or

 

13

--------------------------------------------------------------------------------


 

other Governmental or Regulatory Authority, involving or pertaining to a
Product, (ii) any pending or threatened litigation, governmental investigation,
proceeding or action involving or pertaining to a Product, or (iii) any
defective, adulterated or misbranded Product.  Supplier shall permit, and use
its Commercially Reasonable Efforts to cause its sub-contractors to permit,
Purchaser to participate in any such inspection and shall (if timing permits)
obtain Purchaser’s prior written approval to any response to any Governmental or
Regulatory Authority with respect to any question or request with respect to the
Product.

 

(d)                                 Not more than once per calendar year per
Production Facility (except if such inspection is “for cause” or otherwise
mutually agreed to in writing by Supplier and Purchaser), Purchaser shall have
the right, at reasonable and mutually agreeable times negotiated in good faith,
to enter any Supplier’s Production Facility for the purpose of observing the
manufacturing of a Product, inspecting the quality of a Product, obtaining
samples of a Product and/or conducting quality assurance audits of aspects
directly related to a Product.  To the extent Purchaser desires to conduct an
inspection or audit of the Production Facility of any Supplier subcontractor,
Supplier shall use commercially reasonable efforts to facilitate such inspection
or audit, including by exercising, at Purchaser’s request, any rights Supplier
has under Supplier’s agreement(s) with such approved subcontractor and allowing
Purchaser to conduct such inspection or audit solely or in concert with Supplier
at reasonable and mutually agreeable times negotiated in good faith.

 

Section 8.05                             Product Specifications.  Purchaser may
review the Product Specifications from time to time and shall have the right,
following notice to and consultation with Supplier, to modify them in accordance
with Section 5.07 as necessary to comply with all applicable Laws.

 

Section 8.06                             Product Samples.  Except as required
for regulatory purposes, none of Supplier or its Affiliates or sub-contractors
shall be obligated to supply any Product samples to Purchaser during the Term. 
Neither Purchaser nor any of its Affiliates, directly or indirectly through one
or more Third Parties, shall distribute Product samples during the Term.

 

Section 8.07                             Compliance with Law.  Nothing in this
Agreement shall be deemed to permit a Party to import, export, re-export, store,
sell, distribute or otherwise transfer any Product produced under this Agreement
other than in compliance with all applicable Laws.

 

ARTICLE 9

 

FINANCIAL MATTERS

 

Section 9.01                             Purchase Price; Currency.  Purchaser
shall pay all invoices for the relevant Purchase Price in accordance with
Section 4.04.  All invoices and payments required to be paid hereunder shall be
in Dollars.

 

Section 9.02                             Taxes.  Any and all Taxes (including
all value-added Taxes and other applicable sales Taxes, excises or duties)
imposed upon or with respect to or measured by the production, sale or delivery
by Supplier to Purchaser of the Products in accordance with Purchaser’s
instructions (other than taxes levied upon Supplier’s gross or net income) shall
be for Purchaser’s account.  Each Party shall use reasonable efforts to avail
itself of any available

 

14

--------------------------------------------------------------------------------


 

exemptions from any valued-added Taxes, and to cooperate with the other Party in
providing any information and documentation that may be necessary to obtain such
exemptions.  Any income or other Taxes which Purchaser is required by applicable
Laws to pay or withhold on behalf of Supplier with respect to any amount paid by
Purchaser hereunder shall be deducted from the amount of such payments and paid
by Purchaser to the relevant competent taxing authority.  Purchaser shall
promptly notify Supplier of such withholding requirement. Purchaser shall
provide Supplier with all relevant documents and correspondence, including an
official Tax certificate or receipt, with respect to such withholding. 
Purchaser shall also provide Supplier with any other cooperation or reasonable
assistance as may be necessary to enable Supplier to claim exemption from such
withholding Taxes, to receive a refund of such withholding Taxes or to claim a
Tax credit therefor.  The Parties shall cooperate with each other in seeking
deductions, exemptions or reductions in withholding Taxes available under any
applicable double taxation or other similar treaty or agreement from time to
time in force.

 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES; COVENANTS

 

Section 10.01                      Mutual Representation and Warranties.  Each
Party hereby represents and warrants that, as of the Effective Date, (A) such
Party:  (i) is authorized to enter into and perform this Agreement; (ii) is
aware of no legal, contractual or other restriction, limitation or condition
that might materially affect adversely its ability to perform its obligations
hereunder; and (iii) is duly organized and validly existing in the jurisdiction
in which it is organized and is authorized to do business under the laws of each
jurisdiction in which it engages in business activities, and (B) assuming this
Agreement has been duly authorized, executed and delivered by the other Party,
constitutes, and the Quality Agreement will be duly executed and delivered by
such Party and upon the due authorization, execution and delivery by the other
Party will constitute, a legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting creditors’ rights generally and to general equitable
principles.

 

Section 10.02                      Representations, Warranties and Covenants of
Supplier.  Supplier hereby represents, warrants and covenants, as of the
Effective Date and at all times during the Term or with respect to its
activities conducted prior to the end of the Term, that (i) all the Products
produced and supplied under this Agreement (a) shall conform in all material
respects to cGMP and the applicable Production Standards and shall have a
remaining shelf-life equal at least forty percent (40%) of the shelf-life as set
forth in the Regulatory Approvals, when delivered to Purchaser, unless otherwise
agreed by Purchaser in accordance with Section 5.03, and (c) shall not be
adulterated or misbranded within the meaning of the United States Food, Drug and
Cosmetic Act or other applicable Law, when delivered to Purchaser in accordance
with this Agreement, and thereafter during the Product’s shelf-life unless due
to Purchaser’s, its Affiliates’ or their respective agents’, distributors’ or
customers’ acts or omissions not in compliance with all applicable Production
Standards; (ii) Supplier, or its applicable sub-contractor, has obtained all
material approvals required by all applicable Governmental and Regulatory
Authorities for the performance of its obligations under this Agreement;
(iii) each Production Facility used in the performance of Supplier’s obligations
under this Agreement conforms in all material respects

 

15

--------------------------------------------------------------------------------


 

to the requirements of all applicable Governmental and Regulatory Authorities;
(iv) all the Products delivered hereunder shall be delivered to Purchaser with
good and valid title, free and clear of all Liens; (v) neither Supplier, nor to
the knowledge of Supplier, any of the Persons who will perform services under
this Agreement, has been suspended, debarred or subject to temporary denial of
approval, and to its knowledge, is not under consideration to be suspended,
debarred or subject to temporary denial of approval, by the FDA or any other
Governmental or Regulatory Authority from working in or providing services,
directly or indirectly, to any applicant for approval of a drug product or any
pharmaceutical or biotechnology company under the Generic Drug Enforcement Act
of 1992 or any other similar Law in any other jurisdiction; (vi) the Process,
Product Specifications and the Testing Specifications reflect the past practice
for production of the Products as of the six (6) month-period ending on the
Effective Date; and (viii) Supplier has provided to Purchaser copies of the
then-current Production Standards that are true and correct in all material
respects.

 

Section 10.03                      Representations, Warranties and Covenants of
Supplier.  Supplier hereby represents, warrants and covenants, as of the
Effective Date and at all times during the Term, that, to Supplier’s knowledge,
the production and supply of the Products by Supplier (except to the extent
performed in accordance with the express instructions provided by Purchaser if
such instructions cannot be complied with in a non-infringing manner) does not
violate any intellectual property of any Affiliate of Supplier or any Third
Party.

 

Section 10.04                      Disclaimers of Warranty.  EXCEPT AS EXPRESSLY
PROVIDED HEREIN, NEITHER PARTY MAKES NOR RECEIVES ANY WARRANTY OF ANY KIND,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF DESIGN, SUITABILITY OF QUALITY, MERCHANTABILITY, NON-INFRINGEMENT
AND FITNESS FOR A PARTICULAR PURPOSE, OR ARISING FROM A COURSE OF DEALING OR
USAGE OF TRADE PRACTICE, WITH REGARD TO ANY PRODUCT DELIVERED HEREUNDER, WHETHER
USED ALONE OR IN COMBINATION WITH OTHER SUBSTANCES, OR OTHERWISE UNDER THIS
AGREEMENT.

 

Section 10.05                      Third Party Intellectual Property.  Purchaser
is responsible and liable for any violations of any intellectual property of any
Third Party arising from or through the production and supply of Products, to
the extent such violation arises from the express instructions provided by
Purchaser to Supplier for the manufacture of the relevant quantity of Product
ordered by Purchaser hereunder if such instructions cannot be complied with in a
non-infringing manner (a “Purchaser IP Infringement”).  Supplier is responsible
and liable for any violations of any intellectual property of any Third Party
arising from or through the production and supply of Products, except to the
extent arising from a Purchaser IP Infringement (a “Supplier IP Infringement”). 
Purchaser shall indemnify and hold Supplier and its Affiliates and
sub-contractors, and their respective directors, officers, employees and agents,
harmless from any claims made by any Third Party in connection with any such
violation of intellectual property with respect to a Purchaser IP Infringement,
including all judicial and extrajudicial costs and damages in connection
therewith.  Supplier shall indemnify and hold Purchaser and its Affiliates and
sub-contractors, and their respective directors, officers, employees and agents,
harmless from any claims made by any Third Party in connection with any
violation of intellectual property with respect to a Supplier IP Infringement,
including all judicial and

 

16

--------------------------------------------------------------------------------


 

extrajudicial costs and damages in connection therewith.  The provisions of
Sections 11.05 and 11.06 shall apply to such indemnification obligations,
mutatis mutandis.

 

ARTICLE 11

 

PRODUCT RECALLS; INDEMNIFICATION; INSURANCE

 

Section 11.01                      Product Recalls.  During the Term, in the
event that any Governmental or Regulatory Authority in any country shall allege
or prove that any Product does not comply with applicable Laws in any country
where such Product is marketed, distributed and sold, Purchaser shall notify
Supplier immediately, and both Parties shall cooperate fully regarding the
investigation and disposition of any such matter.  Product recalls shall be
otherwise subject to the provisions of the Transaction Agreement.

 

Section 11.02                      Indemnification by Supplier.

 

(a)                                 Subject to Section 11.02(b) and 11.03,
Supplier shall indemnify, defend and hold harmless Purchaser, its Affiliates,
sublicensees and distributors, and their respective directors, officers,
employees and agents, from and against any and all liabilities, damages, losses,
costs or expenses (including reasonable fees of attorneys and other
professionals) (“Losses”) resulting from claims, demands or actions (“Claims”)
of Third Parties to the extent based upon any breach of Supplier’s obligations,
covenants, representations and warranties set forth in this Agreement or the
Quality Agreement. For the sake of clarity, Purchaser’s Obsolescence Claims
shall not be handled pursuant to this Section 11.02(a) and instead shall be
handled in accordance with Section 11.02(b) below.

 

(b)                                 Subject to Section 11.04(d), Supplier shall
indemnify Purchaser by reimbursing or crediting Purchaser (at Purchaser’s
option) for all Qualified Costs resulting from Obsolescence Claims, provided
that, Supplier shall not obligated to indemnify Purchaser to the extent that
such Obsolescence Claim is (i) attributable to Purchaser’s or its Affiliates’
negligence, gross negligence, willful misconduct or fraud; (ii) attributable to
Purchaser’s, its Affiliate’s or its Third Party customer’s failure to abide by
cGMP (if applicable), Good Distribution Practices as defined under relevant Law
(if applicable) or applicable Law; (iii) attributable to Purchaser or its
Affiliate having supplied Third Party customer with Products in excess of such
Third Party customer’s orders, or (iv) made more than six (6) months after the
expiration or termination of this Agreement.  All such Obsolescence Claims shall
be reported to Supplier on a quarterly basis, within thirty (30) days of the end
of the applicable calendar quarter in which such Obsolescence Claim is incurred
by Purchaser, and supported by such documentation as may be reasonably requested
by Supplier.

 

Section 11.03                      Indemnification by Purchaser.  Subject to
Section 11.02, Purchaser shall indemnify, defend and hold harmless Supplier and
its Affiliates, sublicensees and distributors, and their respective directors,
officers, employees and agents, from and against any and all Losses resulting
from Claims by Third Parties to the extent based upon any breach of Purchaser’s
obligations, covenants, representations and warranties set forth in this
Agreement or the Quality Agreement.

 

17

--------------------------------------------------------------------------------


 

Section 11.04                      Limitations on Indemnification.

 

(a)                                 Supplier’s obligations under Section 11.02
and Purchaser’s obligations under Section 11.03 shall not apply to the extent
that an indemnified Party’s Losses are primarily attributable to any act
constituting breach, error, negligence, fraud, recklessness, wrongful
intentional act or omission on the part of such indemnified Party or any of its
Affiliates, directors, officers, employees, representatives or agents, or to the
extent that such indemnified Party is otherwise responsible therefor.

 

(b)                                 Except in the event of gross negligence or
wrongful intentional acts or omissions, Supplier’s maximum liability to
Purchaser for the replacement costs of Non-Conforming Products under
Section 5.08 shall not exceed (x) one hundred percent (100%) of the Purchase
Price for the applicable Non-Conforming Product, plus (y) the transportation
costs Purchaser incurred for the shipment of such Non-Conforming Product.

 

(c)                                  Notwithstanding anything else in this
Agreement to the contrary, Supplier’s aggregate liability to Purchaser under
this Agreement shall in no event exceed, on a cumulative basis, Two Million
Dollars ($2,000,000) per year (measured from the Effective Date), except with
respect to:

 

(i)                                     damages described in
Section 11.04(f)(I), (II) or (III), and

 

(ii)                                  damages for Obsolescence Claims shall not
be deducted from the damages available to Purchaser under this Section 11.04(c).

 

(d)                                 Notwithstanding anything else in this
Agreement to the contrary, Supplier’s maximum aggregate liability for
Obsolescence Claims under Section 11.02(b) shall not exceed Six Million Dollars
($6,000,000) per year (measured from the Effective Date), up to an aggregate
maximum amount of Twelve Million Dollars ($12,000,000) under this Agreement.

 

(e)                                  Each of Purchaser and Supplier acknowledges
and agrees that its sole and exclusive remedy with respect to any and all claims
relating to this Agreement, the Quality Agreement, any document or certificate
delivered in connection herewith or therewith, the Products, or any federal,
state, local or foreign statute, law, ordinance, rule or regulation or
otherwise, shall be pursuant to the indemnification provisions set forth in
Section 10.05 and this Article 11.  In furtherance of the foregoing, each Party
hereby waives, to the fullest extent permitted under applicable Law, any and all
rights, claims and causes of action it or any of its Affiliates may have against
the other Party and its Affiliates arising under or based upon this Agreement,
the Quality Agreement, any document or certificate delivered in connection
herewith or therewith, the Products, or any federal, state, local or foreign
statute, law, ordinance, rule or regulation or otherwise (except pursuant to the
indemnification provisions set forth in Section 10.05 and this Article 11). 
Notwithstanding the foregoing or anything to the contrary in this Agreement,
(i) each Party shall be entitled to seek specific performance, temporary or
permanent injunctive or other equitable relief in any proceeding which may be
brought to enforce any of the provisions of this Agreement, (ii) each Party
shall be entitled to pursue such remedies as are available to in at law or in
equity with respect to collection of amounts payable to it under this Agreement,
(iii) for purposes of clarification, the foregoing shall not be deemed to limit
any

 

18

--------------------------------------------------------------------------------


 

remedy available to a given Party in connection herewith under the Transaction
Agreement or the other Ancillary Agreements, and (iv) each Party may seek any
remedies available to it in law or in equity with respect to a claim resulting
from the other Party’s willful breach or gross negligence.

 

(f)                                   UNDER NO CIRCUMSTANCES WHATSOEVER
(INCLUDING DUE TO NEGLIGENCE EXCEPT AS PROVIDED BELOW) SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY
DUTY OR OTHERWISE FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR
PUNITIVE DAMAGES (INCLUDING LOST PROFITS, LOSS OF USE, DAMAGE TO GOODWILL OR
LOSS OF BUSINESS), EXCEPT TO THE EXTENT SUCH DAMAGES (I) ARE THE SUBJECT OF A
CLAIM OR DEMAND MADE BY A THIRD PARTY FOR WHICH SUCH PARTY IS RESPONSIBLE TO
PROVIDE THE INDEMNITY SET FORTH IN SECTIONS 10.05, 11.02 OR 11.03, (II) RESULT
FROM A PARTY’S WILLFUL BREACH OR GROSS NEGLIGENCE, OR (III) RESULT FROM A
PARTY’S BREACH OF ITS CONFIDENTIALITY OR INTELLECTUAL PROPERTY OBLIGATIONS
HEREUNDER.

 

Section 11.05                      Indemnification Procedure.  In order to
receive the benefits of the indemnity under Section 11.02(a) or 11.03, as
applicable, a Person seeking indemnification (each, an “Indemnitee”) must:

 

(a)                                 give the indemnifying Party (the
“Indemnitor”) written notice of any claim or potential claim promptly after the
Indemnitee receives notice thereof; provided, that failure of the Indemnitee to
provide such notice shall not constitute a waiver of, or result in the loss of,
such Indemnities’ right to indemnification under this Agreement, except to the
extent that the Indemnitor’s rights, or its ability to defend against or settle
such claim or potential claim, are prejudiced by such failure to notify;

 

(b)                                 allow the Indemnitor to assume the control
of the defense and settlement (including all decisions relating to litigation,
defense and appeal) of any such claim; provided, that: (a) the Indemnitor has
confirmed its indemnification obligation to the Indemnitee under this
Article 11, (b) no such settlement would materially adversely affect the rights
or obligations of such Indemnitee under this Agreement without the Indemnitee’s
prior written consent; and (c) any settlement reached without the prior written
consent of such Indemnitee shall be for monetary damages only (which amount
shall be fully indemnified hereunder by the Indemnitor) and not for any
equitable relief and shall not include any admission or ongoing obligation or
restriction on the part of such Indemnitee; and

 

(c)                                  reasonably cooperate with the Indemnitor,
at the Indemnitor’s request and expense, in its defense of the claim (including
making documents and records available for review and copying and making persons
within such Indemnitee’s control available for pertinent interview and
testimony), including by negotiating appropriate joint defense agreements and
similar arrangements to, as fully as possible, provide such cooperation without
vitiating any legal privilege to which such Indemnitee is entitled.

 

If the Indemnitor defends the claim, the Indemnitee may at its expense and using

 

19

--------------------------------------------------------------------------------


 

attorneys of its choice, participate in, but shall not have any control of, the
defense or settlement of such claim.  The Indemnitor shall have no liability
under this Article 11 as to any claim for which settlement or compromise of such
claim, or an offer of settlement or compromise of such claim, is made by an
Indemnitee without the prior written consent of the Indemnitor.

 

Section 11.06                      Complete Indemnification.  As the Parties
intend complete indemnification hereunder, all reasonable costs and expenses
incurred by an Indemnitee in connection with enforcement of Section 10.05,
Section 11.02(a) or Section 11.03 shall also be reimbursed by the Indemnitor.

 

Section 11.07                      Insurance.

 

(a)                                 In accordance with all applicable Laws, each
Party shall obtain and maintain, in full force and effect, adequate insurance or
self-insurance for its commercial liability, including: (i) insurance against
loss or damage to the Products for the time such Party (or, with respect to
Supplier, its sub-contractors) has title to such Products, in amounts necessary
to cover the full replacement price of such Products; (ii) product liability
insurance; and (iii) contractual liability insurance.  Each Party shall provide
the other Party with a copy of each such insurance policy or other adequate
documentation at such other Party’s written request.

 

(b)                                 Each Party shall notify the other Party as
soon as possible of any insurance claim being raised, including claims such
Party may assert, against its insurer for lost or damaged Products.

 

Section 11.08                      Losses Net of Insurance.  The amount of any
liability of either Party to the other Party hereunder shall be net of any
amounts actually recovered by the Party seeking recovery under insurance
policies with respect to such liability.

 

ARTICLE 12

 

CONFIDENTIALITY

 

Section 12.01                      Confidential Information.  The Parties agree
and acknowledge that they are bound by the obligations in Article 17 of the
Transaction Agreement to protect the Confidential Information (as defined
therein) of the other Party, the terms and conditions of which are hereby
incorporated into this Agreement by reference (although no double remedies are
permitted).

 

Section 12.02                      Remedies.  Each Party shall be entitled, in
addition to any other right or remedy it may have, at law, in equity or under
this Agreement, to obtain temporary, preliminary and permanent injunctions,
without the posting of any bond or other security, enjoining or restraining the
other Party and its Affiliates from any violation or threatened violation of
this Article 12.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 13

 

TERM; TERMINATION

 

Section 13.01                      Term.  The term of this Agreement shall
commence on the Effective Date and shall expire upon the expiration or earlier
termination of the Collaboration Term in accordance with the Transaction
Agreement (except as may be extended pursuant to Section 13.03) (the “Term”). 
Notwithstanding the foregoing, the Term may be terminated at any time in
accordance with Section 13.02 or 14.01.

 

Section 13.02                      Termination for Breach.

 

(a)                                 Except as provided in Section 13.02(b), the
failure by a Party (the “Defaulting Party”) to comply with any of its
obligations under this Agreement or the Quality Agreement shall entitle the
other Party (the “Non-Defaulting Party”) to give to the Defaulting Party notice
specifying the nature of the default and requiring the Defaulting Party to cure
such default.  If such default is not cured within thirty (30) days after the
receipt of such notice (or, if such default reasonably cannot be cured within
such thirty (30) day-period, if the Defaulting Party shall not commence and
diligently continue actions to cure such default during such thirty (30)
day-period), the Non-Defaulting Party shall be entitled, without prejudice to
any of the other rights conferred on it by this Agreement or available to it at
law or in equity, to terminate this Agreement by giving further notice to the
Defaulting Party, to take effect immediately upon delivery thereof; provided,
however, that in the event that a sub-contractor of Supplier is the cause of the
underlying default, Purchaser shall be entitled to terminate this Agreement only
with respect to those complete Products or components of Products, as
applicable, that are produced by the defaulting sub-contractor.  The right of
either Party to terminate this Agreement, as provided in this Section 13.02(a),
shall not be affected in any way by its waiver of, or failure to take action
with respect to, any previous default.

 

(b)                                 Subject to Section 13.02(c), no default
based on a claimed failure of any Product to conform with the Production
Standards shall be the subject of a notice under Section 13.02(a) until and
unless all procedures and remedies specified in Section 5.08 shall have first
been exhausted.

 

Section 13.03                      Consequences of Termination.

 

(a)                                 Upon the expiration of this Agreement
(provided, that Purchaser has exercised the Option) or its earlier termination
by Purchaser pursuant to Section 13.02, or upon a Supply Failure, or, at
Purchaser’s request, following Purchaser’s exercise of the Option:

 

(i)                                     Purchaser shall not be obligated to
purchase Product exclusively from Supplier;

 

(ii)                                  in addition, for clarity, Purchaser shall
purchase from Supplier and Supplier shall sell to Purchaser all Transferred
Inventory pursuant to and in accordance with the Transaction Agreement and all
payments for Transferred Inventory will be made solely pursuant to the
Transaction Agreement.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Upon the expiration of this Agreement (if
Purchaser has not exercised the Option) (the “Termination Date”):

 

(i)                                     all Purchase Orders of Products placed
by Purchaser pursuant to this Agreement for delivery after the Termination Date
shall be automatically cancelled or, at Supplier’s option, transferred to
Supplier or its designee.  Supplier shall use Commercially Reasonable Efforts to
sell, return or allocate for alternate use, any raw materials or production
components that were not otherwise used to produce the ordered Products. 
Subject to the foregoing sentence, in the event that this Agreement so expires
or terminates for any reason other than a breach by Supplier, Purchaser shall
bear Supplier’s cost of any remaining unused raw materials or production
components that were purchased by Supplier solely in reliance on any such Firm
Order or Purchaser Order.  Purchaser will, at Supplier’s option, (x) be entitled
to sell any unsold Product on terms consistent with the Transaction Agreement,
for a period of six (6) months following the Termination Date (or such other
longer period as required by applicable Laws or agreed by the Parties in
writing), or (y) sell to Supplier or its designee any unsold saleable Products
at the price paid by Purchaser to Supplier for such Products and destroy, at its
cost, any nonsaleable Products; provided, that Supplier shall determine, in its
sole discretion, whether any particular Products are saleable or nonsaleable;
and

 

(ii)                                  to the extent necessary for each Party to
fulfill its obligations under Section 13.03(b)(i), all rights and obligations of
such Party under this Agreement (other than Purchaser’s right to deliver a new
Purchase Order, Firm Order or Forecast and Supplier’s obligation to accept any
new Purchase Order) shall remain in full force and effect until such Party has
fulfilled its obligations under Section 13.03(b)(i).

 

(c)                                  Notwithstanding any other provision of this
Agreement, all payments to be made on account of or in conjunction with the
expiration or termination of this Agreement (subject to extension as set forth
in Section 13.03(d)) shall be made in cash and all previously issued, unused
trade credits shall be settled in cash upon such expiration or termination.

 

(d)                                 This Agreement may be extended by mutual
agreement of the Parties for a period of twelve (12) months, provided, that such
agreement is reached at least one (1) month prior to the expiration of the Term,
otherwise the Agreement shall expire at the end of the Term. The then current
Purchase Price at the end of the Term shall be increased by fifteen percent
(15%) and shall apply to all Products shipped and manufactured during the
extension term.

 

Section 13.04                      Accrued Rights; Surviving Obligations.

 

(a)                                 Termination or expiration of this Agreement
for any reason shall be without prejudice to any rights that shall have accrued
to the benefit of either Party prior to such termination or expiration,
including any claims for breach of this Agreement prior to such termination or
expiration.  Unless otherwise agreed by the Parties, such termination,
relinquishment or expiration shall not relieve either Party from obligations
that are expressly indicated to survive termination or expiration of this
Agreement.

 

(b)                                 Unless otherwise agreed by the Parties, all
of the Parties’ respective rights and obligations under (i) Articles 11, 12, 15
and 16 and Sections 13.03 and 13.04 shall survive

 

22

--------------------------------------------------------------------------------


 

termination or expiration of this Agreement and (ii) Sections 4.04(c), 4.04(d),
5.08, 8.02, 8.03 (last sentence), 8.04(a), 8.04(b), 8.04(c), 10.02, 10.03, 10.04
and10.05 shall survive with respect to any Product supplied to Purchaser during
the Term.

 

ARTICLE 14

 

FORCE MAJEURE

 

Section 14.01                      Events of Force Majeure.  Neither Party shall
be held liable or responsible to the other Party nor be deemed to be in default
under, or in breach of any provision of, this Agreement for failure or delay in
fulfilling or performing any obligation of this Agreement (other than a payment
failure) when such failure or delay is due to an event of Force Majeure, and
without the fault or negligence of such Party.  For purposes of this Agreement,
“Force Majeure” is defined as causes beyond the control of the applicable Party,
including acts of God; war; civil commotion; and the destruction of production
facilities or materials by fire, flood, earthquake, explosion or storm.  In such
event, the affected Party shall notify the other Party as soon as reasonably
practicable of such inability and of the period for which such inability is
expected to continue.  The affected Party shall thereupon be excused from such
of its obligations under this Agreement as it is disabled from performing by
such event of Force Majeure for so long as it is so disabled.  The affected
Party shall use Commercially Reasonable Efforts to minimize the duration of any
event of Force Majeure.  If such event of Force Majeure event does, or is
expected to, delay production for more than thirty (30) days, the Parties shall
immediately consult with each other to consider how to address such delay and
Purchaser may terminate this Agreement on written notice to Supplier.  The
Parties agree that none of the following events, or the results thereof, shall
be an event of Force Majeure for purposes of this Agreement: any country or
region in the Territory (a) changing its legal currency; (b) joining,
terminating or altering its membership in the European Union; (c) instituting
foreign exchange controls or restrictions; or (d) experiencing fluctuations in
the value of its currency.

 

ARTICLE 15

 

DISPUTE RESOLUTION

 

Section 15.01                      Dispute Resolution.  Except for matters for
which the consent of both Parties is specifically required under this Agreement
(provided, however, that any obligation of a Party to provide consent other than
in its sole discretion may be a Disputed Matter), with respect to any
controversy, claim or dispute arising out of or relating to this Agreement
during the Term prior to Purchaser’s exercise of the Option (a “Disputed
Matter”), the Parties shall try to settle their differences amicably between
themselves first, by referring such Disputed Matter to their respective
representatives comprising the JEC for resolution with assistance from each
Party’s Alliance Manager.  If not resolved by their respective representatives
comprising the JEC within thirty (30) days, then such Disputed Matter shall be
referred to the office of the Vice President of Supply Chain of Supplier and the
office of the President of Purchaser, or their respective designees, for
resolution.  Either Party may initiate such informal dispute resolution by
sending written notice of the Disputed Matter to the other Party requesting
attempted resolution by said executive officers, and, within twenty (20) days
after such notice, such representatives of the Parties shall meet for the
purpose of attempting in good faith to resolve such Disputed Matter.

 

23

--------------------------------------------------------------------------------


 

Section 15.02                      No Limitation.  The provisions of
Section 15.01 shall not be construed as limiting in any way the right of a Party
to resolve any Disputed Matter by bringing an action or proceeding in a court of
competent jurisdiction in accordance with Section 16.13, or from seeking
injunctive or other equitable relief from a court of competent jurisdiction with
respect to any Disputed Matter.

 

ARTICLE 16

 

MISCELLANEOUS

 

Section 16.01                      Further Actions.  Each Party agrees to
execute, acknowledge and deliver such further instruments, and to do all such
other acts, as may be reasonably necessary or appropriate in order to carry out
the purposes and intent of this Agreement.

 

Section 16.02                      Use of Name.  Except as otherwise provided
herein or in the Transaction Agreement or other Ancillary Agreements, neither
Party shall have any right, express or implied, to use in any manner the name or
other designation of the other Party or any other trade name or trademark of the
other Party for any purpose in connection with the performance of this
Agreement.

 

Section 16.03                      Books and Records.  Any books and records to
be maintained under this Agreement by a Party or its Affiliates or sublicensees
shall be maintained in accordance with GAAP, consistently applied.  Any right to
examine records under this Agreement shall be deemed to include the right to
make copies thereof, subject to the Parties’ respective obligations under
Article 12.

 

Section 16.04                      Assignment.  Except as otherwise expressly
permitted by this Agreement, neither Party shall assign or otherwise transfer
this Agreement or any interest herein or right hereunder without the prior
written consent of the other Party, and any such purported assignment, transfer
or attempt to assign or transfer any interest herein or right hereunder shall be
void and of no effect; except that either Party (i) may assign all or any
portion of its rights and obligations hereunder to an Affiliate without the
prior consent of the other Party, provided that the assigning Party shall remain
primarily liable for its obligations hereunder, and (ii) may assign all its
rights and obligations to a successor (whether by merger, consolidation,
reorganization or other similar event) or purchaser of all or substantially all
of its business or assets (or, in the case of Purchaser, all or substantially
all of its business or assets relating to the Products); provided, that such
successor or purchaser has agreed to assume all of the assigning Party’s rights
and obligations hereunder.

 

Section 16.05                      Sub-contracting.  Except as otherwise
permitted under the Transaction Agreement or the Ancillary Agreements, Supplier
shall only engage those Affiliates and Third Parties approved by Purchaser in
writing to produce the Products and shall not sub-license the rights under the
Product Intellectual Property other than to such approved Affiliates and Third
Parties.    No sub-contracting shall relieve Supplier of any of its obligations
hereunder.

 

Section 16.06                      Specific Performance.  The Parties agree that
if any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise

 

24

--------------------------------------------------------------------------------


 

breached, irreparable damage would occur, no adequate remedy at law would exist
and damages would be difficult to determine, and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity to which they may be entitled.

 

Section 16.07                      Binding Effect; No Third Party
Beneficiaries.  Except as otherwise provided in this Agreement, this Agreement
shall be binding on the successors and permitted assigns of the Parties, each of
such successor or permitted assign being deemed to be a Party hereunder in
substitution of its respective predecessor.  This Agreement is for the sole
benefit of the Parties hereto and their respective successors and permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any Person, other than the Parties hereto and such successors and
assigns and the Indemnitees, any legal or equitable rights hereunder.  Each
Indemnitee is permitted to enforce the provisions of Sections 10.05, 11.02,
11.05 and 11.06, as applicable to such Indemnitee’s rights.

 

Section 16.08                      Severability.  If any term or other provision
of this Agreement is determined to be invalid, illegal or incapable of being
enforced by any rule of Law or public policy, all other terms and provisions of
the Agreement shall remain in full force and effect. Upon such determination,
the Parties shall negotiate in good faith to modify this Agreement so as to give
effect to the original intent of the Parties to the fullest extent permitted by
applicable Law.

 

Section 16.09                      Expenses.  Whether or not the transactions
contemplated hereby are consummated, and except as otherwise specifically
provided in this Agreement, the Transaction Agreement or any other Ancillary
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the Party incurring such
costs or expenses.

 

Section 16.10                      Entire Agreement; Amendments.  This
Agreement, together with the Transaction Agreement and the other Ancillary
Agreements (in each case, following execution and delivery thereof), contains
the entire understanding of the Parties with respect to the subject matter
hereof and thereof and supersedes all previous and contemporaneous verbal and
written understandings, agreements, representations and warranties with respect
to such subject matter or on which the Parties may have relied. This Agreement
may not be amended, supplemented or modified except by an instrument in writing
signed on behalf of each Party.  No waiver of any provision of this Agreement
shall be valid unless the waiver is in writing and signed by the waiving Party. 
No waiver by either Party of any breach of this Agreement shall be deemed to
extend to any other breach hereunder or affect in any way any rights arising by
virtue of any other breach.

 

Section 16.11                      Notices.  All notices required or permitted
to be given hereunder shall be in writing and shall be delivered personally by
hand, or sent by reputable overnight courier, signature required, to the Party
for which such notice is intended, at the address set forth below for such Party
or to such other address or addresses as shall be designated in writing by such
Party in the same matter:

 

25

--------------------------------------------------------------------------------


 

(a)                                 If to Purchaser:

 

The Medicines Company

8 Sylvan Way

Parsippany, New Jersey 07054

Attention:                                       President

Facsimile:                                       [**]

 

with a copy (which shall not constitute notice) to:

 

The Medicines Company

8 Sylvan Way

Parsippany, New Jersey 07054

Attention:                                     General Counsel

Facsimile:                                         [**]

 

(b)                                 If to Supplier:

 

Bristol-Myers Squibb Company

345 Park Avenue

New York, New York 10154-0037

Attention:                                       General Counsel

Facsimile:                                         [**]

 

with a copy (which shall not constitute notice) to:

 

Bristol-Myers Squibb Pharmaceutical Group

Route 206 & Province Line Road

Princeton, New Jersey 08540

Attention:                                         Vice President and Associate
General Counsel, Transactional Practice Group

Facsimile:                                       [**]

 

Any notice, request, claim, demand, waiver, consent, approval or other
communication shall be deemed to have been given (i) as of the date so hand
delivered or telefaxed, (ii) one Business Day after it is sent for next business
day delivery via a reputable nationwide overnight courier service, (iii) four
Business Days after it is sent by registered or certified mail, and (iv) if
given by any other means, shall be deemed given only when actually received by
the addressees.

 

Section 16.12                      Counterparts.  This Agreement shall become
binding when any one or more counterparts hereof, individually or taken
together, shall bear the signatures of each of the Parties and shall become
effective in accordance with Section 2.01.  This Agreement may be executed in
any number of counterparts, each of which shall, when taken together, be
considered one and the same agreement.

 

26

--------------------------------------------------------------------------------


 

Section 16.13                      Governing Law; Jurisdiction; Waiver of Jury
Trial.

 

(a)                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, WITHOUT REGARD TO THE CONFLICT AND CHOICE OF LAWS PRINCIPLES OF SUCH
STATE OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

(b)                                 Jurisdiction.  For purposes of this
Agreement, each Party hereby (i) consents to service of process in any legal
action, suit or proceeding between the Parties arising in whole or in part under
or in connection with the negotiation, execution and performance of this
Agreement in any manner permitted by the laws of the State of New York,
(ii) agrees that service of process made in accordance with this
Section 16.13(b) or made by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 16.11, will constitute
good and valid service of process in any such legal action, suit or proceeding,
and (iii) waives and agrees not to assert (by way of motion, as a defense, or
otherwise) in any such legal action, suit or proceeding any claim that service
of process made in accordance with clause (i) or (ii) does not constitute good
and valid service of process.  Each Party hereby (A) consents to submit itself
to the exclusive personal jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, City of New York or the federal court for
the Southern District of New York, in any action or proceeding arising out of or
relating to this Agreement or any of the transactions contemplated hereby,
(B) agrees that all claims in respect of such action or proceeding may be heard
and determined in any such court, (C) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (D) agrees not to bring any action or proceeding arising out of
or relating to this Agreement or any of the transactions contemplated hereby in
any other court.  Each Party hereby waives any defense or inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of the other Party with respect
thereto.

 

(c)                                  Waiver of Jury Trial.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 16.14                      Relationship of Parties.  Nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency,
employer-employee or joint venture relationship between the Parties.  The
Parties’ obligations and rights in connection with the subject matter hereof are
solely as specifically set forth in this Agreement, and they agree and
acknowledge that they owe no fiduciary or other duties or obligations to each
other by virtue of any relationship created by this Agreement.  Without limiting
the foregoing, the Parties also acknowledge and agree that if it should be
determined by a court of competent jurisdiction that, notwithstanding the
foregoing, such duties or obligations exist, the Parties hereby waive same and
agree not to assert or rely on same in any proceeding.  No Party shall incur any
debts or make any commitments for the other, except to the extent, if at all,
specifically provided herein.  Except as provided in the Transaction Agreement,
(x) Purchaser shall sell the Products without

 

27

--------------------------------------------------------------------------------


 

participation of Supplier in the negotiation or consummation of such sales,
(y) as between the Parties, Purchaser shall derive the entire income and incur
the entire loss, as the case may be, from such sales and (z) Supplier shall only
be entitled to the applicable Purchase Prices as set forth in this Agreement.

 

Section 16.15                      Conflicts.  In the event of any conflict or
inconsistency between this Agreement and the Quality Agreement, this Agreement
shall control and prevail unless such conflict or inconsistency pertains to
quality issues with respect to the Products, in which case the Quality Agreement
shall control and prevail.

 

[Signature Page Follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Supply Agreement to be duly
executed as of the date first written above.

 

 

 

SUPPLIER:

 

 

 

BRISTOL-MYERS SQUIBB COMPANY

 

 

 

 

 

/s/ Demetrios Kydouieus

 

Name: Demetrios Kydouieus

 

Title:Vice President, Alliances and Transactions

 

 

 

 

 

PURCHASER:

 

 

 

THE MEDICINES COMPANY

 

 

 

 

 

/s/ Glenn Sblendorio

 

Name: Glenn Sblendorio

 

Title: President and CFO

 

[Signature Page to Supply Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

PRODUCTS; PRODUCT PRICING

 

PRODUCT

 

PURCHASE PRICE
2013

 

PURCHASE PRICE
2014*

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[Schedule 1 to Supply Agreement]

 

--------------------------------------------------------------------------------